ELLISON, J.
This is an action on a fire insurance policy. Plaintiff recovered in the trial court.
Plaintiff’s petition was defective. He asked and obtained leave of court to amend it by interlining that which would cure the defect. In fact, the interlineation was not made though the record sets out the amendment. The trial was however proceeded with without objection and evidence responsive to the amendment was heard without objection. Defendant’s contention is that there was no amendment since it wTas not actually written in the petition. We are of the contrary opinion. Merrill v. City of St. Louis, 83 Mo. 244; Underwood v. Bishop, 67 Mo. 374.
*66Tbe amendment was asked and leave granted. No objection being made at tbe time to its not being actually interlined in tbe petition, it will be treated as done. And so tbe question bas been decided in other states as shown by authorities cited in plaintiff’s brief. Affirmed.
All concur.